Dear Ms. Wooten:
We are in receipt of your request for an Attorney General's opinion with regard to the recall petition directed toward Charles T. Nailor, School Board Member, District 6, Parish of St. James. The registrar of voters certified the recall petition on March 6, 2000 and has presented same to the governor.  Therefore, you have requested an opinion as to whether the governor should issue a proclamation ordering an election to be held for the purpose of voting on the question of recall for the school board member in St. James Parish.
With regard to recall petitions, LSA-R.S. 18:1300.3(C) requires the registrar to send the original petition to the governor immediately after certification.  Section 1300.7 requires the governor to issue a proclamation, within fifteen days after the petition is presented to him, to order an election to be held for the purpose of voting on the question of recall of the officer ifthe required number of registered voters sign the petition forrecall.
LSA-R.S. 18:1300.3 requires the registrar to certify to (1) the number of names on the petition; (2)  the number of qualified electors of the voting area within the parish whose signatures appear on the petition; (3) the total number of electors of  the voting area within the parish as of the date of the filing of the petition with the secretary of state; and to indicate on the petition the number of names who are not electors of the voting area.
The recall petition was properly certified by the registrar of voters in accordance with LSA-R.S. 18:1300.3.  The registrar's certificate provides as follows:
  Total number of names appearing on the petition . . . . . 791
  Total number of validated signatures . . . . . . . . . . .707
  -Plus-
  Total number of validated requests to have voter's signature added. . . . . . . . . . . . . . . . . . .0
  -Minus-
  Total number of validated requests to have voter's signature stricken . . . . . . . . . . . . . . . . 10
 FINAL TOTAL OF VALIDATED SIGNATURES . . . . . . . . . .697
  Total number of qualified electors of the voting area within the parish whose signatures appear on the petition . . . . . . . . . . . . . . . . . . . . . . . . .697
  Total number of electors of the voting area within the parish as of the date of the filing of the petition with the Secretary of State  . . . . . . . . . . . . . . . . 2,248
  Total number of names appearing on the petition who are not electors of the voting area . . . . . . . . . . . . . .94
LSA-R.S. 18:1300.2(B) requires a recall petition to be "[s]igned by a number of the electors of the voting area as will in number equal not less than thirty-three and one-third percent of the number of the total electors of the voting area wherein and for which a recall election is petitioned; however, where fewer than one thousand qualified electors reside within the voting area, the petition shall be signed by not less than forty percent of said electors."  The registrar certified that the total number of voters registered in the voting area for School Board District 6 is 2,248.  Therefore, in calculating thirty-three and one-third percent of 2,248, a total of 749.25 valid signatures is required on the recall petition for the governor to issue a proclamation for a special election.
The registrar certified a total of 697 valid signatures on the recall petition, which total does not meet the required thirty-three and one-third percent.  Therefore, it is the opinion of this office that the validated signatures on the recall petition are not sufficient in number for the governor to issue a proclamation ordering a special election on the question of recall for Charles T. Nailor, School Board Member, District 6, Parish of St. James.
If we can be of further assistance in this matter, please contact our office.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              By: ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL:cwr
Enclosures
arl/opinions/2000/00-97
cc: Hon. Charles T. Nailor Registrar, Annie S. Gravois Hon. W. Fox McKeithen Hon. Suzanne H. Terrell
Ms. Kimberly Wooten Deputy Executive Counsel to the Governor P.O. Box 94004 Baton Rouge, LA 70804-9005
Date Received: Date Released:  March 16, 2000
Angie Rogers LaPlace Assistant Attorney General